 

 

Case 1:16-cv-08308-LAP Document 95 Filed i104) {aTaageTar's

  
  
 

pee gop eer gre

* r.
“ay Pat ate

.
UNITED STATES DISTRICT COURT Lia
SOUTHERN DISTRICT OF NEW YORK {

[ee ra
eek wae det om

 

 

 

me re re er ee cere ree rere rer re re ee Ot x j bee
Bil . _ “FOTO >]
MANTA INDUSTRIES LTD., jee uv [ole ze
Plaintiff, 16 Civ 8308 (LAP)
-against— ORDER

 

Paul P. Law, aka Paul Law, et al.,
Defendants,

LORETTA A. PRESKA, Senior United States District Judge:
Upon the letter motion of Plaintiff's Counsel dated November 4, 2019
it is hereby ordered that:

1. On or before November 25, 2019, Defendant Paul Law is to provide

responses to the following:

a. Request #1 of Plaintiff’s request for production of documents
dated June 15, 2019; and
b. All requests in Plaintiff’s request for production of

documents dated June 26, 2019.

2.0On or before November 25, 2019, Defendant Lourdes Law is to provide

responses to the following:

a. All requests in Plaintiff’s request for production of documents
dated June 26, 2019; and
b. All requests in Plaintiff’s request for production of documents

dated September 5, 2019.

3. On or before November 25, 2019, Defendant Lourdes Law or her
attorney is to deliver to Plaintiff’s counsel Lourdes Law’s
original, signed IRS Form 4506 for tax years 2011, 2012, 2013,
2014, 2015, 2016, 2017, and 2018.

4, FAILURE TO COMPLY MAY RESULT IN SANCTIONS.

SO ORDERED,

Dated: New York, New York
[% 2019 \“yeety (leer

LORETTA A, PRESKA
Senior United States District Judge

 

 

 
